United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 28, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 03-40077
                       USDC No. 6:02-CV-488



ROY JON,

                                    Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Roy Jon, Texas inmate # 626840, has filed a motion for a

certificate of appealability (COA) from the dismissal of his

petition for habeas relief, filed under 28 U.S.C. § 2254.       He

argues that he is entitled to the procedural safeguards afforded

by Wolff v. McDonnell, 418 U.S. 539 (1974), because he was placed

in solitary confinement in conditions that were “atypical” and

which produced a “significant hardship.”   Jon also argues that it


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              O R D E R
                            No. 03-40077
                                 -2-

is not necessary for him to obtain a COA from this court because

he challenges the constitutionality of a prison disciplinary

hearing under 28 U.S.C. § 2241 and, consequently, is not

complaining about detention which arose out of process issued by

a state court.

     Because a favorable determination of Jon’s claims would not

automatically entitle him to an accelerated release, the

appropriate vehicle for his claims was 42 U.S.C. § 1983 action.

Carson v. Johnson, 112 F.3d 818, 820-21 (5th Cir. 1997).    As such

a COA is DENIED as unnecessary.

     Jon does not have a liberty interest in challenging the

punishment he received as a result of his disciplinary hearing.

Sandin v. Conner, 515 U.S. 472, 484 (1995).    The district court’s

dismissal of Jon’s challenge to solitary confinement is AFFIRMED.

     The district court, however, should have considered

separately the merits of Jon’s claims under 42 U.S.C. § 1983 that

he was denied due process at his disciplinary hearing and that

the conditions of his solitary confinement were unconstitutional.

Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995); Serio v.

Members of Louisiana State Bd. of Pardons, 821 F.2d 1112, 1119

(5th Cir. 1987).    Accordingly, the dismissal of those claims is

VACATED, and the case is REMANDED to the district court for

consideration of them on their merits.

     COA DENIED as unnecessary; AFFIRMED in part; VACATED and

REMANDED in part.
  O R D E R
No. 03-40077
     -3-